       Case 3:16-cv-00580-AC      Document 583   Filed 07/17/19   Page 1 of 4



Robert C. Weaver, Jr., OSB #801350
E-Mail: rweaver@gsblaw.com
Gary I. Grenley, OSB #751380
E-Mail: ggrenley@gsblaw.com
Paul H. Trinchero, OSB #014397
E-Mail: ptrinchero@gsblaw.com
Eryn Karpinski Hoerster, OSB #106126
E-Mail: ehoerster@gsblaw.com
Daniel L. Keppler, OSB #923537
E-Mail: dkeppler@gsblaw.com
Garvey Schubert Barer
121 SW Morrison Street, Eleventh Floor
Portland, Oregon 97204-3141
Telephone: (503) 228-3939

Peter A. Wald (admitted pro hac vice)
E-Mail: peter.wald@lw.com
Gavin M. Masuda (admitted pro hac vice)
E-Mail: gavin.masuda@lw.com
Latham & Watkins LLP
505 Montgomery Street, Suite 2000
San Francisco, California 94111
Telephone: (415) 391-0600

Attorneys for Defendant Deloitte & Touche LLP
(Additional Counsel Listed on Signature Page)



                           UNITED STATES DISTRICT COURT
                               DISTRICT OF OREGON
                                PORTLAND DIVISION
LAWRENCE P. CIUFFITELLI, for himself       Case No. 3:16-cv-00580-AC
and as Trustee of CIUFFITELLI
REVOCABLE TRUST, et al.,                   DEFENDANTS’ STATEMENT OF NON-
                                           OBJECTION TO MAGISTRATE JUDGE’S
                 Plaintiffs,               FINDINGS AND RECOMMENDATIONS
       v.                                  PRELIMINARILY APPROVING
                                           SETTLEMENTS AND PROVIDING
DELOITTE & TOUCHE LLP;                     NOTICE
EISNERAMPER LLP; SIDLEY AUSTIN
LLP; TONKON TORP LLP; TD
AMERITRADE, INC.; INTEGRITY BANK
& TRUST; and DUFF & PHELPS, LLC

non
                 Defendants.



STATEMENT OF NON-OBJECTION TO MAGISTRATE JUDGE’S
FINDINGS AND RECOMMENDATIONS PRELIMINARILY APPROVING SETTLEMENTS
AND PROVIDING NOTICE
         Case 3:16-cv-00580-AC         Document 583        Filed 07/17/19     Page 2 of 4




        By and through their undersigned counsel, Defendants Deloitte & Touche, LLP,

EisnerAmper LLP, Sidley Austin LLP, TD Ameritrade, Inc., Duff & Phelps, LLC, Tonkon Torp

LLP and Integrity Bank & Trust hereby state their non-objection to the Honorable John V.

Acosta’s Findings and Recommendation Preliminarily Approving Tonkon Torp LLP Settlement

and Providing Notice (Dkt. 579), Findings and Recommendation Preliminarily Approving

Integrity Settlement and Providing Notice (Dkt. 580), and Findings and Recommendation

Preliminarily Approving Global Settlement and Providing Notice (Dkt. 581) (together, “the

Findings and Recommendations”) and agree, if it please the Court, that the Findings and
Recommendations may be adopted, and Orders granting Preliminary Approval and Providing

Notice be entered, without review by District Judge Marco A. Hernandez or any other judge

appointed to the United States District Court for the District of Oregon pursuant to Article III of

the United States Constitution.



Dated: July 17, 2019                          Respectfully submitted,

THE FERRANTI FIRM LLC                                 LATHAM & WATKINS LLP
                                                      By: /s/ Peter A. Wald
By: /s/ Linda T. Coberly                              Peter A. Wald (admitted pro hac vice)
William P. Ferranti, OSB No. 160069                   Gavin M. Masuda (admitted pro hac vice)
1819 SW 5th Avenue, Suite 403                         Nicole C. Valco (admitted pro hac vice)
Portland, OR 97201                                    Marcy C. Priedeman (admitted pro hac vice)
Telephone: (503) 877-9220                             LATHAM & WATKINS LLP
Email: wpf@ferrantiappeals.com                        505 Montgomery Street, Suite 2000
                                                      San Francisco, CA 94111-6538
–And–                                                 Telephone: (415) 391-0600
                                                      Email: peter.wald@lw.com
Linda T. Coberly (admitted pro hac vice)              gavin.masuda@lw.com
Joanna Rubin Travalini (admitted pro hac vice)        nicole.valco@lw.com
WINSTON & STRAWN LLP                                  marcy.priedeman@lw.com
35 West Wacker Drive
Chicago, IL 60601                                     –And–
Telephone:(312) 558-5600
Email: lcoberly@winston.com                           Nicholas J. Siciliano (admitted pro hac vice)
jtravalini@winston.com                                LATHAM & WATKINS LLP
                                                      330 North Wabash Avenue, Suite 2800
Attorneys for Defendant EisnerAmper                   Chicago, IL 60611
LLP                                                   Telephone: (312) 876-7700
                                                      Email: nicholas.siciliano@lw.com

Page 1 –STATEMENT OF NON-OBJECTION TO MAGISTRATE
JUDGE’S FINDINGS AND RECOMMENDATIONS PRELIMINARILY
APPROVING SETTLEMENTS AND PROVIDING NOTICE
        Case 3:16-cv-00580-AC       Document 583   Filed 07/17/19   Page 3 of 4



                                              –And–

                                              Robert C. Weaver, Jr., OSB No. 801350
                                              Gary I. Grenley, OSB No. 751380
                                              Paul H. Trinchero, OSB No. 014397
                                              Eryn Karpinski Hoerster, OSB No. 106126
                                              Daniel L. Keppler, OSB No. 923537
                                              GARVEY SCHUBERT BARER, P.C.
                                              121 SW Morrison Street, 11th Floor
                                              Portland, OR 97204
                                              Telephone: (503) 228-3939
                                              Email: rweaver@gsblaw.com
                                              ggrenley@gsblaw.com
                                              ptrinchero@gsblaw.com
                                              ehoerster@gsblaw.com
                                              dkeppler@gsblaw.com

                                              Attorneys for Defendant Deloitte & Touche LLP

HARRANG LONG GARY RUDNICK P.C.                K&L GATES LLP

By: /s/ Scott M. Ahmad                        By: /s/ Philip Van Der Weele
                                              Philip Van Der Weele, OSB No. 863650
William F. Gary, OSB No. 770325               One SW Columbia Street, Suite 1900
Sharon A. Rudnick, OSB No. 830835             Portland, OR 97258
360 E. 10th Avenue, Suite 300                 Telephone: (503) 228-3200
Eugene, OR 97401-3273                         Email: phil.vanderweele@klgates.com
Telephone: (541) 485-0220
Email: william.f.gary@harrang.com             Attorneys for Defendant Tonkon Torp LLP
sharon.rudnick@harrang.com
                                              LANE POWELL PC
–And–                                         By: /s/ Milo Petranovich
                                              Milo Petranovich, OSB No. 813376
Stephen V. D’Amore (admitted pro hac vice)    Peter D. Hawkes, OSB No. 071986
Scott M. Ahmad (admitted pro hac vice)        SreeVamshi C. Reddy, OSB No. 140560
WINSTON & STRAWN LLP                          601 SW Second Avenue, Suite 2100
35 West Wacker Drive                          Portland, Oregon 97204-3158
Chicago, IL 60601                             Telephone: (503) 778-2114
                                              Facsimile: (503) 778-2200
Telephone: (312) 558-6468                     Email: petranovichm@lanepowell.com
Email: sdamore@winston.com                    hawkesp@lanepowell.com
Scott.ahmad@wisnton.com                       reddyv@lanepowell.com

Andrew C. Nichols (admitted pro hac vice)     Attorneys for Defendant Integrity Bank & Trust
WINSTON & STRAWN LLP
1700 K Street NW                              By: /s/ Trevor N. Templeton
Washington, D.C. 20006-3817                   Chad M. Colton
Email: anichols@winston.com                   David B. Markowitz
                                              Jeffrey M. Edelson
Attorneys for Defendant Duff & Phelps, LLC    1211 SW Fifth Avenue, Suite 3000
                                              Portland, OR 97204
Page 2 –STATEMENT OF NON-OBJECTION TO MAGISTRATE
JUDGE’S FINDINGS AND RECOMMENDATIONS PRELIMINARILY
APPROVING SETTLEMENTS AND PROVIDING NOTICE
        Case 3:16-cv-00580-AC      Document 583      Filed 07/17/19   Page 4 of 4



HART WAGNER LLP                                  Email: chadcolton@markowitzherbold.com
                                                 davidmarkowitz@markowitzherbold.com
By: /s/ Nicholas T. Christakos                   jeffedelson@markowitzherbold.com
Matthew J. Kalmanson, OSB No. 041280
Lindsay H. Duncan, OSB No. 120974
1000 SW Broadway, Twentieth Floor                –And–
Portland, OR 97205
Telephone: (503) 222-4499                        Bruce A. Abbott (admitted pro hac vice)
Email: mjk@hartwagner.com                        Brad D. Brian (admitted pro hac vice)
lhd@hartwagner.com                               Zachary M. Briers (admitted pro hac vice)
                                                 Trevor N. Templeton (admitted pro hac vice)
Bruce M. Bettigole (admitted pro hac vice)       Michael R. Doyen (admitted pro hac vice)
Nicholas T. Christakos (admitted pro hac vice)
Adam C. Pollet (admitted pro hac vice)           Lauren M. Harding (admitted pro hac vice)
Gail L. Westover (admitted pro hac vice)         Alexander S. Gorin (admitted pro hac vice)
EVERSHEDS SUTHERLAND (US) LLP                    MUNGER TOLLES & OLSON LLP
700 Sixth Street, NW, Suite 700                  350 South Grand Avenue, 50th Floor
Washington, DC 20001                             Los Angeles, CA 90071
Telephone: (202) 383-0100                        Email: bruce.abbott@mto.com
Email: brucebettigole@eversheds-sutherland.com
nicholaschristakos@eversheds-sutherland.com      brad.brian@mto.com
adampollet@eversheds-sutherland.com              zachary.briers@mto.com
gailwestover@eversheds-sutherland.com            trevor.templeton@mto.com
                                                 michael.doyen@mto.com
Attorneys for Defendant TD Ameritrade, Inc.      lauren.harding@mto.com
                                                 alex.gorin@mto.com

                                                 Attorneys for Defendant Sidley Austin LLP




Page 3 –STATEMENT OF NON-OBJECTION TO MAGISTRATE
JUDGE’S FINDINGS AND RECOMMENDATIONS PRELIMINARILY
APPROVING SETTLEMENTS AND PROVIDING NOTICE
